Citation Nr: 1213304	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was originally scheduled for a Travel Board hearing in September 2009.  The record indicated that he withdrew his hearing request in an August 2009 letter.  See 38 C.F.R. § 20.704(e).  Accordingly, the Board may proceed with appellate review. 

In December 2009 and April 2011, the Board remanded this case for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delaying appellate review, the case must again be remanded for substantial compliance with its prior April 2011 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The April 2011 remand directed the RO to schedule the Veteran for a VA examination and have the examiner offer an opinion as to whether any current low back disability was attributable to active service, including the conceded parachute jumps.  The examiner was also to opine on whether any current low back disability was proximately due to, the result of, or aggravated by the already service-connected right knee disability.  

The Veteran was afforded a VA examination in May 2011.  The examiner was identified as an "M.D.," but in subsequent examinations the same examiner was noted to be a Physician's Assistant.  In any event, the claims file was not available for review.  The examiner indicated that he was unable to offer an opinion without reviewing of the record.  In a subsequent addendum, the examiner indicated that the claims file was reviewed, but he was unable to offer an opinion without resorting to mere speculation due to the absence of  service medical records.  The RO requested another addendum in order for the examination to comply with the Board's remand and address the questions set forth therein.  In a September 2011 addendum, the examiner determined that the Veteran's low back disability was not related to service because it was most likely due to aging and sequelae of L4/L5 herniated nucleus pulposus that was excised in 1994.  However, in offering this opinion, the examiner failed to address the conceded parachute jumps that occurred while in service.  Moreover, importantly, the examiner did not offer an opinion as to whether the Veteran's low back disability was secondary to his service-connected right knee disability.  

Accordingly, given the deficiencies described above, the case must be returned for compliance with the Board's remand by affording the Veteran a sufficient VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

Moreover, the Veteran is also service-connected for his left knee disability.  Thus, the examination should also provide an opinion as to whether the Veteran's low back disability is proximately due to, the result of, or aggravated by his service-connected left knee disability pursuant to 38 C.F.R. § 3.310.  

Lastly, the record shows that the Veteran had an x-ray of his low back disability at VA in June 1991.  However, with the exception of x-ray reports, the claims file does not appear to include VA clinical treatment records prior to December 2001.  Further, it appears that the Veteran has received continuous medical treatment at the VA and the most recent treatment records are from November 2008.  A review of the Virtual VA paperless claims processing system does not reveal any additional treatment records.  As VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records prior to December 2001 and from November 2008 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should attempt to obtain all VA clinical treatment records prior to December 2001.  If these records are unavailable, it should be clearly documented in the claims file.  The RO should also associate with the Veteran's records all VA treatment records from November 2008 to the present.  

2.  The RO should schedule the Veteran for an appropriate VA examination with a medical doctor, if possible, to determine the nature and etiology of any low back disorder found to be present.  The claims file must be reviewed in conjunction with the examination. Specifically, the VA examiner should answer the following questions: 

a.  Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability is attributable to active service, including the conceded parachute jumps?  In offering this opinion, the examiner should specifically address the conceded parachute jumps. 

b.  Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back disability is proximately due to, the result of, or aggravated by the already service-connected right and left knee disabilities?   "Aggravation" in this context is defined as a permanent worsening of the disability beyond its natural progression.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached. 

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If there are any deficiencies, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the RO should readjudicate the claim of service connection for low back disability in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



